Eccleston, J.,
delivered the opinion of this court.
It has been the long established practice in the Land Office, (as insisted upon by the appellant’s counsel,) when a caveat is filed, if the case be doubtful in its character, to grant the patent. This rule was adopted because, in the event of a decision adverse to the caveatee, he would be excluded from an opportunity of having his rights examined and decided upon by any other tribunal j whilst permitting the patent to issue would leave both parties in a condition to have a full and fair trial respecting the title to the property in contest. But although this may be true in regard to cases of doubt, it is equally true that the Chancellors, acting as Judges of the Land Office, have held it to be improper that a patent should issue, where it is manifest that it could be of no benefit to the caveatee, and would be unjust in regard to the rights of the caveator. And this, we think, is the character of the case before us.
The reason for the rule in cases of doubt has not the same *574force since the act of 1853, ch. 415, giving a right of appeal, as it had formerly. But admitting that this rule should still exert its original influence, yet, in our opinion, the title of the appellee, by possession, is amply sufficient to sustain the decision of the Commissioner of the Land Office.
The act of 1818, ch. 90, provides, ee That whenever land shall be taken up under a common or special warrant, or warrant of resurvey, any person or persons, bodies corporate or politic, may give in evidence, under the general issue, his, her or their possession thereof; and if it shall appear in evidence that the person or persons, bodies corporate or politic, or those under whom they claim, have held the lands in possession for twenty years before the action or actions brought, such possession shall be a bar to all right or claim derived from the State under any patent issued upon such warrant or warrants; Provided always, that nothing herein contained shall be construed to affect any title or titles under any common or special warrant, or warrant of resurvey, where the same shall have been laid before the passing of this act.”
A special warrant is one of those mentioned in the act, and such a warrant gives rise to the present controversy. And believing (as we do) the appellee has shown a full title to the land in dispute, by possession far beyond twenty years prior to the issuing of this warrant, we cannot but believe, also, that if a patent had issued upon it, and the appellant had instituted an ejectment for the land, he would certainly have been defeated by the appellee’s title. What possible benefit, therefore, would it be to grant Dorothy a patent in such a case? And would not granting it be doing injustice to Hillert, by affording Dorothy an opportunity of harrassing him by a lawsuit in reference to property, the title to which, under the existing laws of the State, is in Hillert, without doubt.
The appellant’s counsel has contended that the act of 1818 should have no effect, in the Land Office, when the question to be decided is, whether a patent shall be granted, because the provisions of the act have reference to possession as a defence only where a patent has been issued; consequently the act contemplates the granting of a patent without regard to any *575claim of title by possession, but allows the party so .claiming to avail himself of his possession as a bar to any action based upon the patent. If, however, as has been said already, a caveat ought to be sustained when it is manifest a patent can be of no advantage whatever to the caveatee, because the caveator has a clear title to the.land, it matters not whether his title rests upon the' provisions of the act of 1818, or of any other statute, or on common law principles. Inasmuch, therefore, as the act of 1818 very explicitly declares that a title acquired by twenty years possession “shall be a bar to all right or claim derived from the State under a patent issued upon either a common or special warrant, or warrant of resurvey,” a patent to Dorothy, on his special warrant, could not have been of the least benefit to him, when the evidence adduced, in connection with the admissions in the case, show most conclusively that the land in controversy has been in the possession of the caveator and those under whom he claims for much more than twenty years.
Believing, as we do, that to have issued the patent, under the circumstances, in opposition to the caveat of Hillert, would have been an act of injustice to him, the decision below will be affirmed, with costs to the appellee.

Decree affirmed with costs.